Order unanimously reversed on the law without costs and matter remitted to Erie County Family Court for further proceedings, in accordance with the following memorandum: Erie County Department of Social Services appeals from an order of Erie County Family Court summarily dismissing the Department’s petition for the extension of foster placement for a four-year-old child who had been adjudicated neglected and placed in foster care when she was one year old. Respondent mother had been notified of the hearing date but failed to attend. A social worker’s report indicated that the mother abused drugs and alcohol, had an extensive arrest record, and that her last contact with the child was approximately 18 months before the hearing date. The report also revealed that the Department was going to commence termination proceedings in the near future and it was expected that the child would be adopted by her present foster parents.
The social worker who testified at the hearing was not the worker ordinarily assigned to this case. The Judge became annoyed when the social worker could not answer his question concerning the whereabouts of the child’s siblings, so he summarily dismissed the petition. That was an abuse of discretion. We remit the matter for a new hearing before a different Judge (Matter of Nicholas R., 135 AD2d 1144, 1145), at which time the best interests of the child should be considered (Matter of Belinda B., 114 AD2d 70, 74). (Appeal from order of Erie County Family Court, Sedita, J. — extension of placement.) Present — Doerr, J. P., Denman, Green, Pine and Lawton, JJ.